Citation Nr: 0207560	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  95-29 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post open reduction and internal fixation of non-
united fracture of the right clavicle with iliac crest graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1985 to 
November 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
San Diego Regional Office (RO) October 1993 rating decision 
which, in pertinent part, granted service connection for 
status post open reduction and internal fixation of a non-
united fracture of the right clavicle with an iliac crest 
graft, assigning it a 10 percent rating effective December 1, 
1992, the day following the date of the veteran's service 
separation.  Subsequently, he relocated to Colorado and his 
claims folder was transferred to the Denver RO which now has 
jurisdiction over the case.  By July 1995 rating decision, 
evaluation of the service-connected right shoulder disability 
was increased to 20 percent, effective December 1, 1992.  In 
view of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim 
remains in controversy where less than the maximum available 
benefit is awarded.

In May 1999, the Board remanded the matter of entitlement to 
an initial rating in excess of 20 percent for status post 
open reduction and internal fixation of a non-united fracture 
of the right clavicle with an iliac crest graft for further 
development.  A review of the claims file indicates that the 
RO fulfilled the requested development satisfactorily.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's right shoulder disability is manifested by no 
more than mild tenderness on palpation, popping, and mildly 
impaired right shoulder range of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the veteran's right shoulder disability have not 
been met at any time during the appeal period.  38 U.S.C.A. 
§§  1110, 1131, 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a Diagnostic Code 5203 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, the veteran and his representative have been 
notified of the evidence necessary to establish the benefit 
sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA.  VA has provided numerous medical 
examinations, issued several statements of the case and 
supplemental statements of the case, and informed the veteran 
of the type of evidence necessary to substantiate his claim.  
Pursuant to the foregoing, any further action would only 
serve to burden VA with no foreseeable benefits flowing to 
the veteran.  Id.; Soyini, supra.

Factual Background 

In September 1986, the veteran suffered a right clavicle 
fracture as a result of a bicycle accident.  Treatment was 
initially conservative, but he continued to complain of pain.  
In August 1992, a Medical Board report indicated that in 
March 1992, the veteran underwent a clavicoplasty but 
subsequently sustained a refracture through the midshaft 
fracture site.  He was treated but continued to complain of 
painful range of motion.  The diagnosis was status post 
refracture through the midthird clavicle fracture following a 
cheilectomy and joint pain.  He demonstrated a functional 
range of motion at the shoulder with no signs of nonunion or 
malunion at the fracture site.  The fracture site was 
nontender.  The Medical Board concluded, nonetheless, that 
the veteran was not fit for duty.

On January 1993 VA medical examination, the examiner noted 
deformity in the midshaft of the right clavicle, although it 
appeared solid. The veteran had full range of motion of the 
shoulders bilaterally, and there was no pain on motion.  
There was, however, some tenderness in the thoracic spine.  
The examiner diagnosed a fracture of the right clavicle with 
operative excision of the fracture fragment spikes and 
refracture and reunion of the fracture with continuing 
symptoms.  A January 1993 X-ray study of the right shoulder 
revealed an un-united fracture of the midshaft of the right 
clavicle with deformity of the fracture fragments.

In April 1993, he underwent an open reduction/internal 
fixation of right clavicle nonunion with a right iliac crest 
bone graft.  Surgery was successful, and physical therapy was 
prescribed.

Service connection for the veteran's right shoulder 
disability was granted by October 1993 decision, and a 10 
percent rating was assigned, effective December 1, 1992, the 
day following his service separation.

On June 1994 VA medical examination, the examiner indicated 
that the right clavicle disclosed a protrusion along the 
length of the right clavicle.  There was a well-healed 
surgical scar just below the protrusion.  There was a second 
scar over the right iliac crest.  Right shoulder range of 
motion was full.  The diagnosis was status post open 
reduction and internal fixation with a plate of a united 
fracture of the right clavicle with a bone graft from the 
right iliac crest.

On January 1995 rating decision, to RO denied the veteran's 
request for an increased rating for the above-noted 
disability.

A February 1995 note from a VA physician indicated that the 
veteran could not engage in "physical contact activity" or 
heavy lifting for six weeks, postoperatively.

By July 1995 rating decision, the rating of his right 
shoulder disability was increased to 20 percent, effective 
the date entitlement to service connection arose.

On September 1996 VA medical examination, there was 
crepitation with right shoulder range of motion.  Forward 
right shoulder range of motion was normal at zero to 180 
degrees.  Shoulder abduction was from zero to 140 degrees.  
Internal and external rotation was normal at zero to 90 
degrees respectively.  The veteran complained of tightness in 
the right shoulder.  Muscle strength in the right shoulder 
was 5/5.  

On October 1996 rating decision, the RO confirmed the 
veteran's entitlement to a 20 percent rating for his right 
shoulder disability.

On November 1996 VA medical examination, it was noted that 
the veteran was employed as a rural mail carrier without 
absenteeism in the previous twelve months.  There was 
evidence of right clavicle deformity midway into the bone.  
Right and left biceps were equal in circumference, and he had 
full range of motion in the right shoulder.  Abduction and 
flexion were both from zero to 180 degrees and internal and 
external rotation was from zero to 90 degrees respectively.  

On January 1997 rating decision, the RO continued the 
veteran's evaluation for his right shoulder disability at 20 
percent.

In May 1999, the Board remanded this case for further 
development.  Significantly, the Board requested that the RO 
schedule a comprehensive medical examination that would, 
essentially, document and assess functional impairment 
resulting from the veteran's right shoulder symptomatology.

On April 2000 VA medical examination, the veteran complained 
of continuing soreness in the region of his clavicular 
fracture.  The soreness was worse on activity and relieved by 
rest.  He complained of popping and grinding and of a 
decreased ability to throw a football or softball.  He denied 
incoordination, fatigability, or weakness and indicated that 
his symptoms were mild to moderate.  He denied any 
symptomatology of the right ilium region.  He complained of 
mild discomfort with repeated abduction and forward flexion 
between 135 and 180 degrees.  On objective examination, there 
was a well-healed scar across the right clavicle 
horizontally, and the clavicle was not grossly deformed.  
There was mild tenderness over the middle third of the 
clavicle.  Right shoulder forward flexion was from zero to 
180 degrees.  Abduction was also from zero to 180 degrees.  
Extension was normal at zero to 50 degrees.  External and 
internal rotation was from zero to 80 degrees, respectively.  
The examiner indicated that normal range of motion for the 
foregoing was from zero to 90 degrees.  There was no 
weakness, incoordination, impaired endurance, or atrophy with 
any range of motion testing.  The deltoid and spinatus 
muscles were well developed.  However, there was some mild 
tenderness on direct palpation in the middle third of the 
clavicle.  Surgical scars were nontender.  The examiner 
diagnosed status post treatment for clavicular nonunion 
including bone grafting with a healed fracture but some 
persistent pain.  The examiner noted that he would assign a 
45-degree range of motion loss in right shoulder abduction 
and forward flexion due to pain on use.  However, the 
examiner opined that the veteran's right shoulder disability 
was mild to moderate.  Functional impairment was mild.  There 
was adequate pathology to support complaints of popping and 
pain.  These symptoms had only a mild effect on the veteran's 
ability to function in the employment arena, according to the 
examiner.  The only manifestation of pain was in response to 
direct palpation over the middle third of the right clavicle.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

In cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 
12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001) (the benefit of the doubt rule applies only 
when the positive and negative evidence renders a decision 
too close to call).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran's right shoulder disability is rated 20 percent 
disabling under Diagnostic Code 5203 pertaining to impairment 
of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2001).  Under that Code, the maximum rating 
available is 20 percent.  Id.  Therefore, the veteran's 
disability must be rated under a different or additional 
diagnostic code in order to be assigned a higher evaluation.  
The Board notes that the veteran is entitled to the highest 
evaluation available to him under the Schedule.  38 C.F.R. 
§ 4.7.  As well, the assignment of a particular diagnostic 
code is dependent on the particular facts of the case.  
Tedeschi, supra; Butts, supra.  In addition, VA must consider 
all potentially applicable regulations.  Schafrath, supra.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
The evidence of record does not establish findings of 
arthritis; thus, the above diagnostic codes are not for 
application in this instance.

Diagnostic Code 5201 provides that a 20 percent rating is 
warranted if range of motion is limited to shoulder level (20 
percent for major or minor joint); a 30 percent rating is 
warranted for limitation of motion of the major arm when 
range of motion is restricted to midway between the side and 
shoulder level; and a 40 percent rating requires that range 
of motion of the major arm be restricted to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  
Such code is not for application because the evidence of 
record does not establish right arm range of motion that is 
limited to shoulder level or restricted to 25 degrees from 
the side.

Diagnostic Code 5202 contemplates other impairment of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  
Diagnostic Code 5202 provides that a 50 percent rating is 
warranted for fibrous union of the humerus of the major arm.  
Evaluations in excess of 50 percent require nonunion of the 
humerus (false flail joint) or loss of the head of the 
humerus (flail shoulder).  Recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrant a 30 percent rating for the major 
arm.  Malunion of the humerus of the major arm with marked 
deformity warrants a 30 percent evaluation and a moderate 
deformity of the major arm warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Because the 
evidence does not point to symptomatology similar to that 
described above, Code 5202 is not for application.

Another potentially applicable code possessing ratings 
greater than 20 percent for the major arm is Diagnostic Code 
5200 for ankylosis of scapulohumeral articulation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2001).  Ankylosis of the right 
shoulder was not found on any of the numerous medical 
examinations afforded the veteran.  Thus, Code 5200 is 
inapplicable.

Also potentially applicable are diagnostic codes pertaining 
to scars as the veteran has a right clavicular scar and a 
right iliac scar.  A 10 percent rating will be assigned for 
scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  
And a 10 percent evaluation may be assigned for scars which 
are superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  On objective examination, the veteran's scars were 
found to be asymptomatic and nontender.  Thus, an additional 
evaluation under either of the above diagnostic codes would 
be inappropriate.

Finally, Diagnostic Codes 5301, 5302, 5303, and 5304 (2001) 
are inapplicable.  38 C.F.R. § 4.73 (2001).  The above listed 
diagnostic codes pertain to muscle injuries in the shoulder 
area.  The medical evidence of record has consistently 
indicated that the veteran's right deltoid, biceps, and 
spinatus muscles were unaffected by his right shoulder 
injury.  No other shoulder-related muscle injury was noted.  
Therefore, the veteran is not entitled to a rating under any 
of the above codes.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
mild pain on use of the right shoulder.  The Board recognizes 
that clinicians have noted only mild to moderate symptoms 
with no incoordination, weakness, and the like.  The Board 
thus finds that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The veteran has already been compensated 
to the fullest extent for impairment of the clavicle or 
scapula under Code 5203.  Thus, he has already been 
compensated for painful motion and any functional loss.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

In summary, the Board notes that there is no basis upon which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of right shoulder 
disability not contemplated in the currently assigned 20 
percent rating permitted under the Schedule.  See Schafrath, 
supra.  As well, an additional rating under any of the 
diagnostic codes enumerated above would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  Furthermore, 
there is no evidence that the veteran's right shoulder 
disability has been more severe any time during the period of 
this initial evaluation to warrant a higher rating.  
Fenderson, supra.  Accordingly, the assignment of an initial 
20 percent rating under Diagnostic Code 5203, is warranted.  
38 C.F.R. § 4.71a.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect.  Thus, an 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996)


ORDER

An evaluation in excess of 20 percent for the veteran's right 
shoulder disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

